Exhibit 99.1 Gevo Reports 1st Quarter 2017 Financial Results Signs First Definitive Supply Agreement for Offtake from Expanded Luverne Facility - Gevo to Host Conference Call Today at 4:30 p.m. EST/2:30 MST - • Reports net loss per share of ($0.51) for the quarter • Reports non-GAAP Adjusted Net Loss Per Share1 of ($0.68) for the quarter • Ended the quarter with cash and cash equivalents of $20.4 million • Reports revenue of $5.6 million for the quarter • Reports loss from operations of $7.2 million for the quarter • Reports non-GAAP Cash EBITDA Loss2 of $5.4 million for the quarter ENGLEWOOD, Colo. – May 9, 2017 - Gevo, Inc. (NASDAQ: GEVO) today announced financial results for the quarter ended March 31, 2017. Key highlights for the first quarter of 2017 and key subsequent events included: • On April 28, 2017, Gevo signed a supply agreement with HCS Holding GmbH (HCS) to supply isooctane under a five-year offtake agreement. HCS is a manufacturer of specialty products and solutions in the hydrocarbons sector, operating under such brands as Haltermann Carless. In the first phase of the supply agreement, HCS will purchase isooctane produced at Gevo’s demonstration hydrocarbons plant located inSilsbee, Texas, commencing in May 2017. The pricing is fixed over the first phase and Gevo estimates that this could generate up to $2-3 million of gross revenue per year.In the second phase of the supply agreement, HCS agreed to purchase 300,000 gallons of isooctane per year, with an option to purchase an additional 100,000 gallons of isooctane per year, under a five-year offtake arrangement upon commencement of production at Gevo’s first commercial hydrocarbon facility. The supply agreement contains a pricing formula which is intended to provide Gevo a fixed margin. Gevoexpects to supply this isooctane from its first commercial hydrocarbons facility, which is likely to be built at Gevo’s isobutanol production facility located in Luverne, Minnesota (the “Luverne Facility”). • On April 19, 2017, the holder of Gevo’s outstanding Convertible Senior Secured Notes, due June 23, 2017 (the “2017 Notes”), and Gevo entered into an Exchange and Purchase Agreement (the “Purchase Agreement”) pursuant to which the holder agreed to exchange (the “Exchange”) all $16.5 million aggregate principal of the existing 2017 Notes for Gevo’s newly created 12.0% Convertible Senior Secured Notes due 2020 (the “2020 Notes”). The Exchange and the issuance of the 2020 Notes require stockholder approval due to the potential issuance of more than 19.99% of Gevo’s outstanding common stock upon conversion of, or related to, the 2020 Notes.On April 19, 2017, Gevo and the holder of the 2017 Notes also entered into the Eleventh Supplemental Indenture relating to the 2017 Notes. This provided for, amongst other things, the elimination of the $2.6 million interest reserve for the 2017 Notes. As a result, these funds were released on April 20, 2017, which resulted in an increase to Gevo’s cash and cash equivalents by $2.6 million. • Assuming the Exchange occurs following stockholder approval, Gevo expects that its current cash and cash equivalents are sufficient to fund Gevo into 2018 without any additional financings. 1 Adjusted Net Loss Per Share is calculated by adding back non-cash gains and/or losses recognized in the quarter due to the changes in the fair value of certain of our financial instruments, such as warrants, convertible debt and embedded derivatives; a reconciliation of Adjusted Net Loss Per Share to GAAP net loss per share is provided in the financial statement tables following this release. 2 Cash EBITDA Loss is calculated by adding back depreciation and non-cash stock compensation to GAAP loss from operations; a reconciliation of Cash EBITDA Loss to GAAP loss from operations is provided in the financial statement tables following this release. Operational Summary for the Quarter Gevo produced approximately 100,000 gallons of isobutanol at its Luverne Facility during the first quarter of 2017. Consistent with Gevo’s previous isobutanol production guidance, production this quarter was focused on producing sufficient quantities of isobutanol to meet immediate customer demand while also providing enough inventory to support additional market and customer development efforts in the future. Gevo’s production goals are not to maximize production, but rather to align such production with its isobutanol sales efforts. As a result, during certain periods of the first quarter of 2017, Gevo only produced ethanol at the Luverne Facility, and in the second quarter of 2017, Gevo may elect to produce only ethanol.
